Citation Nr: 0328915	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-11 479	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a 
cervical spine disorder prior to March 31, 2001, and a rating 
higher than 60 percent as of that date. 

2.  Entitlement to an increased rating for degenerative 
arthritis of the right shoulder, currently evaluated as 10 
percent disabling. 

3.  Entitlement to an increased rating for carpal tunnel 
syndrome of the right hand, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an effective date earlier than March 31, 
2001, for the grant of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970 and from February 1974 to January 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In a September 2000 decision, the RO confirmed and continued 
a 40 percent rating for the cervical spine disorder, a 10 
percent rating for the degenerative arthritis of the right 
shoulder, and a 10 percent rating for the carpal tunnel 
syndrome of the right hand.

More recently, however, in a November 2001 decision, the RO 
increased the rating for the cervical spine disorder from 40 
to 60 percent, effective March 31, 2001.  The RO also granted 
a total disability rating based on individual unemployability 
(TDIU) and assigned the same effective date of March 31, 
2001.

Unless otherwise indicated, a claimant is presumed to be 
seeking the highest rating available under the applicable 
law.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, although the rating for the veteran's cervical 
spine disorder has been increased during the pendency of his 
appeal-from 40 to 60 percent-there still remains for 
consideration the issue of whether he is entitled to higher 
ratings during the periods indicated on the cover page of 
this decision.

For reasons that will be explained below, the claims for 
higher ratings for the cervical spine disorder, for 
degenerative arthritis of the right shoulder, and for carpal 
tunnel syndrome of the right hand must be REMANDED to the RO.  
The Board, however, will decide the other claim for an 
earlier effective date for the TDIU.




FINDINGS OF FACT

1.  An April 1999 RO rating decision denied the veteran's 
claim for a TDIU, and although notified of that decision in 
May 1999 and apprised of his procedural and appellate rights, 
he did not timely appeal.

2.  He filed another claim for a TDIU (VA Form 21-8940) 
nearly two years later, on March 19, 2001.

3.  In a November 2001 decision, the RO increased the rating 
for the veteran's cervical spine disorder from 40 to 60 
percent, effective March 31, 2001, thereby increasing his 
combined rating to 70 percent as of that date.  The RO also 
granted a TDIU effective that same date.

4.  It is not factually ascertainable the veteran was 
entitled to a TDIU during the one-year period preceding his 
claim on March 19, 2001.

5.  The veteran has been advise that evidence of an earlier 
filed claim is necessary to substantiate his alleged 
entitlement to an earlier effective date.


CONCLUSION OF LAW

The criteria are met for an effective date of March 19, 2001, 
but no earlier, for the TDIU.  38 U.S.C.A. §§ 5101, 5110, 
5107 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

This appeal for an earlier effective date is subject to the 
provisions of the VCAA.  See Huston v. Principi, 17 Vet. App. 
195 (2003) (where the U.S. Court of Appeals for Veterans 
Claims (Court) held that VA must advise the veteran that 
evidence of an earlier filed claim is necessary to 
substantiate his claim for this benefit).

Enacted on November 9, 2000, the VCAA heightened what were 
VA's existing duties under earlier law to assist claimants 
with the development of evidence, and to provide claimants 
with notice concerning their claims.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)).  Regulations 
implementing the statute were published at 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  

In this particular appeal, the veteran has been given the 
required preliminary notice and assistance with his claim for 
an earlier effective date.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is 
ultimately responsible for obtaining and which evidence VA 
will attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
refer to the time period, one year from the date of such 
notice, established by the VCAA in which information and 
evidence may be submitted in support of a claim.  Id.; 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1353-54 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7010 (Fed. Cir. September 22, 2003).  

A letter sent by the RO to the veteran in November 2001 
provided the notice required under section 5103.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  The letter described the type 
of evidence that would substantiate his claim and outlined, 
in terms corresponding to the provisions of the VCAA, what 
his and VA's respective responsibilities were in the effort 
to be made to obtain that evidence.  Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The November 2001 letter 
invited the veteran to identify or submit information or 
evidence that could support his claim.  The letter also 
apprised him that, although it was preferable that he respond 
within 60 days, he nevertheless had a full one year from the 
date of that letter in which to identify or submit such 
information or evidence.  

In the Quartuccio case cited above, the Court emphasized the 
importance of the notice to be furnished under section 5103 
of the VCAA, as did the opinion of the U. S. Court of Appeals 
for the Federal Circuit (the Court of Appeals) in the 
Disabled American Veterans decision.  And even more recently, 
in the PVA case also cited above, the Court of Appeals held 
that the notice issued under section 5103 of the VCAA by the 
agency of original jurisdiction (here, the RO) must inform 
the claimant clearly that he has a full year from the date of 
that notice to submit evidence or information in support of 
his claim.  The Court of Appeals invalidated the reference to 
a 30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court of 
Appeals made a conclusion similar to the one it reached in 
the Disabled American Veterans case, in which it reviewed 
38 C.F.R. § 19.9 (2002), a related VA regulation that went 
into effect on February 22, 2002.  The Court of Appeals found 
in the PVA case that the 30-day period referred to in 
38 C.F.R. § 3.159(b)(1) for claimants to respond to the 
notice issued under section 5103 of the VCAA is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the one-year response period provided by 
section 5103.  

The RO's November 8, 2001, notice in this case preceded the 
rating decision pertaining to the claim for a TDIU, which was 
rendered on November 14, 2001.  The veteran filed his notice 
of disagreement (NOD) in December 2001 to initiate an appeal.  
And in July 2002, another review of his claim was completed 
and a Decision Review Officer (DRO) issued a statement of the 
case (SOC) containing his decision.  The SOC cited the VCAA 
and provided the appropriate time limit for the submission of 
additional information and evidence (i.e., one year).  The 
DRO considered all relevant evidence of record.  See 
Paralyzed Veterans of America; see also Disabled American 
Veterans, 327 F.3d at 1346-48 (claimants entitled under 
38 U.S.C.A. § 7104(a) to "one review on appeal to the 
Secretary").  

In light of this procedural history, the Board finds that the 
veteran has suffered none of the detriment identified by the 
Court of Appeals in the PVA case.  Nor is there any 
indication the procedures that were followed by the RO 
discouraged or somehow mislead him from identifying or 
submitting information or evidence pertinent to his claim 
prior to expiration of the one-year allotted period.  The RO 
also made reasonable efforts to obtain all relevant records 
he adequately identified as relevant to his claim.  Moreover, 
he underwent VA examinations in connection with the claim, 
and he and his representative were provided opportunities to 
submit additional argument.  So both the specific 
requirements and the due process standard of section 5103 of 
the VCAA have been satisfied.

Duty to Assist with the Development of Evidence

Also under the VCAA, VA has a duty to assist a claimant with 
obtaining medical and other documentary evidence pertinent to 
a claim.  38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  VA is required to make reasonable efforts 
to obtain records pertinent to the claim and to notify the 
claimant if the records could not be secured.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  This duty to obtain 
documentary evidence applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  

By virtue of the rating decision appealed and the SOC, the 
veteran has been provided notice of the reasons and bases for 
denying his claim for an earlier effective date.  He also was 
informed of the legal requirement for obtaining an effective 
date prior to March 31, 2001, and for the assignment of a 
TDIU rating, and he was informed that it was his 
responsibility to submit argument in connection with his 
appeal.  Additionally, as noted above, he was notified of the 
express provisions of the VCAA.  Thus, the information of 
record demonstrates that VA has complied with its duty to 
inform him of his burden to submit argument supporting his 
effective date claim, and of when such evidence needed to be 
received for purposes of determining the date of payment.  So 
all preliminary action required by the VCAA has been 
completed.  Accordingly, the Board may decide this claim on 
the basis of the record as it now stands on appeal.  

II.  Factual Background

The veteran served on active duty from January 1967 to 
October 1970, and from February 1974 to January 1990.  

By a rating action of June 1990, the RO granted service 
connection for right shoulder tendonitis (rated 10 percent), 
left knee osteoarthritis (rated 10 percent), and for left 
shoulder tendonitis (rated 0 percent).  In a subsequent 
rating action, dated in March 1991, the RO granted service 
connection for carpal tunnel syndrome (rated 10 percent), a 
ganglion cyst of the right wrist (rated 0 percent), and 
post-operative removal of a lipoma from the neck (rated 0 
percent).  

By a rating action of October 1997, the RO granted service 
connection for degenerative disc disease of the cervical 
spine, status post C5-C6 anterior cervical diskectomy and 
inner body fusion, temporarily evaluated as 100 percent 
disabling from May 27, 1997, until rated as 30 percent 
disabling as of July 1, 1997.  Service connection also was 
established for hemorrhoids, for residuals of a fracture of 
the left great toe, and for a scar on the right hip at the 
site of an iliac crest graft, each rated as noncompensably 
(i.e., 0 percent) disabling effective May 27, 1997.

Received in November 1998 was the Veterans' Application for 
Increased Compensation based on Unemployability (VA Form 21-
8940), wherein he indicated that he had last worked full time 
in January 1998.  He also indicated he had experience in 
maintenance work and as a truck driver.  He reported that he 
was unable to sit, stand or walk for any length of time; he 
also reported limited neck movement and constant pain in his 
shoulders.  He stated that his service-connected disabilities 
prevented him from securing employment.

Received in December 1998 was VA Form 21-4192 indicating the 
veteran had worked in a body shop from February 1997 to 
February 1998; it was noted, as well, that he had lost 4 
months of employment during the above period due to his 
service-connected disabilities.

By a rating action in April 1999, the RO denied the veteran's 
claim for a TDIU.  The RO notified him of that determination 
in May 1999, however, he did not appeal.

Another claim for a TDIU was received nearly two years later, 
on March 19, 2001.

During a VA examination, conducted on March 31, 2001, it was 
noted the veteran had had a posterior cervical mass removed 
while on active duty.  He also had had a two-level discectomy 
fusion at the C4 to C6 level in 1996.  It further was noted 
that he had had a ganglion cyst removed from his right wrist 
and possibly a carpal tunnel release.  He reportedly had 
undergone lumbar spine surgery, too.  It was noted that he 
was currently unemployed.  He complained of neck pain 
and right upper extremity pain; he described the pain as 
severe-8/9 out of 10.  He stated that the pain woke him up 
at night, and that he had weakness in his upper extremities.  
He also stated that, although he had been working for 
himself, the pain was so severe he had to stop working.  

On objective physical examination, it was noted that cervical 
range of motion was limited.  The veteran had very little 
active range of motion.  He was able to tilt his head 
forward, maybe 10 degrees when asked and backwards partially 
10 degrees as well.  He had very little rotation at 10 to 15 
degrees on the left and about 10 degrees on the right and 
lateral bending.  It was the same about 10 to 15 degrees in 
motion.  Passive range of motion was somewhat better with 
forward flexion to 20 degrees and hyperextension to 20 
degrees.  All the movements caused pain.  He also had pain on 
rotation.  He had pain on axial compression and spurling 
maneuver; that pain was primarily neck pain and pain down his 
right arm, but even on compression of his left upper 
extremity, too.  His motor strength in his upper extremities 
was 5/5 in the C5-C8 nerve roots.  On inspection of his 
cervical spine, there was a well-healed anterior cervical 
incision on the right side.  No obvious scars were seen on 
the posterior cervical spine.  There was no paraspinal spasm 
noted.  There was no step-off posteriorly.  He did hold his 
neck in a rigid position and turned his torso to the left or 
right.  His deep tendon reflexes were 2+ in his biceps, 
triceps, brachioradialus and bilateral upper extremities.  
His Hoffmann's was negative bilaterally.  He had subjective 
intact sensation to light touch in his 
C5 through C8 dermatome.  However, he described some 
decreased sensation in the medial nerve distribution of his 
right hand.  The joints had normal motion, except for his 
right shoulder, which had limited forward flexion of 80 
degrees and abduction of 90 degrees.  He had pain across from 
adduction and a positive Hawkins sign.  X-rays of the 
cervical spine revealed an anterior corpectomy infusion C4 to 
C6.  The heart was intact and the fusion appeared solid and 
united.  The C3, 4 level had a small anterior osteophyte in 
the 6, 7 disc spaces degenerative.  The C7 T1 disc space was 
not visualized.  There was normal saggital alignment of the 
cervical spine.  No subluxation or dislocations were noted.  
The pertinent diagnoses were:  1) status post C5 corpectomy 
and fusion for apparently a degenerative disc at this C4, 5 
and 5, 6 level, 2) cervical spondylosis at the 6, 7 level, 
and 3) right shoulder subachromial impingement and possible 
early adhesive capsulitis.  

In a November 2001 decision, based on the results of the 
recent VA examination, the RO increased the rating for the 
cervical spine disorder from 40 to 60 percent, effective 
March 31, 2001, the date of that evaluation.  This, in turn, 
increased the combined rating for all of the service-
connected disabilities to 70 percent.  The RO also granted a 
TDIU effective March 31, 2001.

The veteran disagreed with the effective date assigned for 
his TDIU, and this appeal ensued.




III.  Governing Laws, Regulations, and Legal Analysis

In order to establish entitlement to a TDIU, there must be 
impairment so severe that it is impossible to secure and 
maintain a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

The determinative issue in these types of cases is "whether 
the veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability." Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the 
term "unemployability" is synonymous with an inability to 
secure and follow a substantially gainful occupation.  
VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992). Consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating nonetheless may be assigned 
when there are two or more disabilities and at least one 
disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A TDIU also may be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  

For effective date purposes, a TDIU claim is treated as a 
claim for increased disability compensation.  And as a 
general rule, the effective date of an award based on a claim 
for increased disability compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this general rule as date of receipt of claim or 
date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).

There is, however, an exception to this general rule.  If the 
evidence shows the increase in disability had occurred prior 
to the date of receipt of the claim, the RO may assign the 
earliest date as of which it is factually ascertainable that 
the increase occurred as long as the claim for an increase 
was received within a year of the date that the increase 
occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
see Harper v. Brown, 10 Vet. App. 125 (1997); see also 
VAOPGCPREC 12-98 (Sept. 23, 1998).  

In the Harper case, the Court held that 38 U.S.C. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase).  
The Court further stated that the phrase "otherwise, date of 
receipt of claim" provides the applicable effective date when 
a factually ascertainable increase occurred more than one 
year prior to receipt of the claim for increased 
compensation.  Id.; see VAOPGCPREC 12-98 at 2 (Sept. 23, 
1998).  The effective date of an increased rating would be 
the date of claim only if the claim is not received within 
the year following the increase in disability, as explained 
in Harper.  VAOPGCPREC 12-98 at 3.  

In the present appeal, the current effective date of March 
31, 2001, for the TDIU award was based on the results of the 
VA compensation examination conducted that same date.  
However, upon review of the record, the Board notes that the 
veteran already had filed his claim for a TDIU on March 19, 
2001.  And consequently, he is entitled to the TDIU benefit 
at least retroactive to that slightly earlier date.

To receive an effective date earlier than March 19, 2001, 
however, it must be factually ascertainable that he was 
entitled to a TDIU within the one-year period preceding that 
date.  Unfortunately, the record on appeal does not contain 
any such indication.  Neither does the record on appeal 
contain any other document which can be construed as a 
pending claim for a TDIU prior to March 19, 2001.



Bear in mind a previous claim for a TDIU was denied by the RO 
in an April 1999 rating decision.  And although notified of 
that decision in May 1999 and apprised of his procedural and 
appellate rights, the veteran did not timely appeal.  So that 
decision became final and binding on him based on the 
evidence then of record.  Moreover, at the time of the April 
1999 rating decision, his combined disability rating was only 
60 percent.  See 38 C.F.R. § 4.25.  So he did not meet the 
threshold minimum percentage standards for a TDIU (as 
outlined in 38 C.F.R. § 4.16(a)) and, therefore, only could 
have received this benefit on an extra-schedular basis 
if it was determined, nonetheless, that he was unemployable 
due to his service-connected disabilities.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b).  Note also that he 
had a debilitating lumbar spine condition, which was well 
documented but not service connected.  So it could not be 
considered as grounds for assigning a TDIU.

It is equally worth mentioning that the effective date for a 
particular evaluation for a condition can in no event precede 
the effective date of increase of that condition.  
Accordingly, the record does not show that there is any 
evidence pertaining to the degree of disability resulting 
from the veteran's cervical spine disorder during the one-
year period prior to his March 19, 2001 claim.  Moreover, the 
Board observes that his 60 percent rating for his cervical 
spine disorder precipitated the grant of a TDIU, as he then 
met the threshold minimum schedular criteria of § 4.16(a).  
Prior to that, the evidence of record did not support the 
assignment of a TDIU.  His service-connected disabilities had 
a combined rating of 60 percent, and there was no indication 
they prevented him from engaging in substantially gainful 
employment.  Indeed, in his March 2001 application for a 
TDIU, he indicated that he was working until February 2001.  

So there is no basis for finding that the severity of the 
veteran's service-connected disabilities increased during the 
one-year period prior to May 19, 2001, to the point where a 
TDIU was warranted.  Most of the medical records during that 
one-year period appear to document treatment for other 
unrelated disorders, and the few that do refer to his neck 
and other service-connected disorders do not show there was 
an increase in severity to such a degree so as to meet the 
minimum criteria for a TDIU.

In light of the facts and circumstances of this case, the 
earliest possible effective date for the TDIU is March 19, 
2001, the date of receipt of the veteran's claim for this 
benefit.  So his appeal is granted to this extent only.  38 
U.S.C.A. § 5107(b).  


ORDER

An earlier effective date of May 19, 2001, is granted for the 
TDIU, subject to the laws and regulations governing the 
payment of VA compensation.


REMAND

The veteran's cervical spine disability is currently 
evaluated as 60 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001), for Intervertebral Disc Syndrome 
(IVDS).  VA revised the criteria for rating this condition 
during the pendency of this appeal.  The old criteria, in 
effect prior to September 23, 2002, provided that a maximum 
60 percent rating was warranted for the IVDS if it was 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  

Under the new criteria of Code 5293, the IVDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A maximum 60 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Note 1 provides that, for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that, when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note 3 provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  67 Fed. Reg. 54345 (2002).  

Other even more recent regulatory changes, which became 
effective on September 26, 2003, also may affect the way IVDS 
is evaluated.  The applicable diagnostic code, which has been 
renumbered as 5243, did not undergo any substantive changes, 
itself; however, a general rating formula for diseases and 
injuries of the spine was added that is applicable to 
diagnostic codes 5235 to 5243.

Where, as here, the governing law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); see also 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

VA's General Counsel also has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of the 
change.  See, too, 38 C.F.R. § 3.114 (2003).  

In this regard, the Board notes that the veteran has not been 
informed of the September 2002 changes in the rating criteria 
or the more recent changes in the general rating formula for 
diseases and injuries of the spine, such as IVDS.  And the RO 
also has not had an opportunity to rate his cervical spine 
disorder under these new criteria.  As such, on remand, the 
RO must consider the claim pursuant to all the applicable 
criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

In addition, in the above mentioned November 2001 rating 
decision, the RO indicated that a routine future examination 
was being scheduled "on or about" March 2003.  So the veteran 
very well may have undergone this evaluation while his case 
was at the Board.  In any event, if he did, the report of the 
evaluation is not currently of record and must be obtained.  
And even if he has not ye undergone the evaluation, he should 
before deciding his appeal because a contemporaneous 
examination will in all likelihood provide the best estimate 
of the current severity of the conditions at issue.

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  



To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims, and to 
ensure full compliance with due process notice requirements, 
the case is hereby REMANDED to the RO for the following 
actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his cervical 
spine disorder, right shoulder disorder, 
and carpal tunnel syndrome of the right 
hand.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the VCAA.  

3.  After obtaining all treatment records 
identified by the veteran, schedule him 
for VA orthopedic and neurological 
examinations to assess the severity of 
his service-connected cervical spine 
disorder, right shoulder disorder, and 
carpal tunnel syndrome of his right hand.  
The claims folder must be made available 
to the examiners for a review of his 
pertinent medical history.

The examiners should determine the 
current severity of the veteran's 
service-connected disabilities.  All 
orthopedic dysfunction and neurologic 
impairment due to each service-connected 
disability should be set forth in detail.  
It is specifically requested the 
examiners provide a discussion of the 
following:  (i) the frequency of symptoms 
compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurologic findings appropriate to the 
site of any diseased disc; 
(ii) range of motion of the cervical 
spine observed on clinical evaluation, in 
terms of degrees, and whether any 
limitations shown are slight, moderate, 
or severe; (iii) whether there is any 
clinical evidence of pain on motion; (iv) 
	whether the veteran has any 
functional impairment such as weakness, 
excess or premature fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.; (v) whether he 
has experienced any incapacitating 
episodes (i.e., requiring bed rest) in 
the last 12 months, and, if so, how 
often; (vi) whether any neurological 
symptoms are present, and, if so, which 
nerve is affected and whether the 
disability of the affected nerve is mild, 
moderate, or severe incomplete paralysis, 
or complete paralysis.  

Please discuss the rationale for all 
opinions expressed.

4.  Review the reports of the 
examinations to ensure they contain 
responses to the questions posed to 
properly rate the disabilities at issue.  
If not, take corrective action.  
38 C.F.R. § 4.2; Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  



5.  Then readjudicate the veteran's 
claims for increased ratings for his 
cervical spine, right shoulder and 
right hand disorders.  And with respect 
to his claim for an increased rating for 
his cervical spine disorder, 
consideration should be given to both the 
old and new criteria for rating 
intervertebral disc syndrome (IVDS).  The 
RO also must determine whether this case 
warrants referral for extra-schedular 
consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).

6.  If benefits are not granted to the 
veteran's satisfaction, send him and his 
attorney a Supplemental Statement of the 
Case and give them an opportunity to 
submit additional evidence and/or 
argument in response.  They also must be 
fully apprised of the revised rating 
criteria applicable to intervertebral 
disc syndrome, which became effective on 
September 23, 2002, and given a chance to 
offer additional evidence and/or argument 
pertaining to this as well.

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



